[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Rumizen, Slip Opinion No. 2019-Ohio-2519.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2019-OHIO-2519
                       DISCIPLINARY COUNSEL v. RUMIZEN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Disciplinary Counsel v. Rumizen, Slip Opinion No.
                                   2019-Ohio-2519.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Two-
        year suspension with 18 months stayed on conditions.
      (No. 2019-0217—Submitted March 6, 2019—Decided June 27, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-027.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Scott Andrew Rumizen, of Beachwood, Ohio, Attorney
Registration No. 0058561, was admitted to the practice of law in Ohio in 1992. In
May 2018, relator, disciplinary counsel, charged Rumizen with violating the Rules
of Professional Conduct by purposely underpaying a former colleague pursuant to
their fee-sharing arrangement. Rumizen stipulated to the charges against him, and
                            SUPREME COURT OF OHIO




after a hearing, the Board of Professional Conduct found that he had engaged in the
stipulated misconduct and recommended that we suspend him for two years, with
18 months stayed on conditions. The parties have jointly waived objections and
request that we adopt the board’s recommendation.
       {¶ 2} Based on our review of the record, we adopt the board’s findings of
misconduct and recommended sanction.
                                   Misconduct
       {¶ 3} In 2010, Rumizen commenced working as an independent contractor
for Kraig & Kraig, a law firm owned by Brian Kraig. In 2013, Rumizen notified
Kraig that he intended to create a new law firm, and they thereafter discussed how
to divide their pending caseload. They agreed that Rumizen would take more than
100 pending client matters—mostly personal-injury cases—and that in exchange,
Rumizen would pay Kraig a certain percentage of the fee he received in each of
those cases. The percentage varied depending on whether Kraig had initiated the
representation and how much work seemed to remain to be done in each case.
       {¶ 4} At Rumizen’s disciplinary hearing, he testified that he had
underestimated the amount of work necessary to complete those client matters.
Therefore, he explained, after about seven months at his new law firm, he attempted
to renegotiate the terms of his fee-sharing arrangement with Kraig but Kraig
refused. Kraig testified, however, that Rumizen never approached him about
renegotiating their arrangement and that if Rumizen had requested a higher
percentage of fees based on his extra work in a particular case, Kraig would have
agreed to the modification. The board found Kraig’s testimony more credible.
       {¶ 5} Regardless, the parties stipulated that in 13 of the client matters
transferred to Rumizen, he purposely underpaid Kraig the amount to which Kraig
was entitled under their fee-sharing arrangement. For example, Rumizen settled
one of the personal-injury claims for $170,000 and received $62,000 in attorney
fees. Rumizen should have paid Kraig $15,000 pursuant to the terms of their




                                        2
                                January Term, 2019




arrangement. However, Rumizen falsely represented to Kraig that the matter had
settled for only $60,000 and that he had received only $15,000 in attorney fees. He
therefore paid Kraig only $3,750. The parties also stipulated that Rumizen failed
to inform Kraig about eight settlements. For example, Rumizen settled one matter
for $67,500 and received $18,000 in attorney fees. Although Kraig was entitled to
$1,800 of those fees, Rumizen failed to notify him of the settlement and therefore
failed to pay him his share.
       {¶ 6} Rumizen engaged in this misconduct for approximately two years. To
conceal his actions, he created false settlement-disbursement sheets by changing
the amount of the settlement, the amount of fees he received, or the costs for
medical expenses.     In some cases, he forged client signatures on the false
disbursement sheets so that Kraig would believe that the sheets accurately reflected
the settlement in the matter.
       {¶ 7} In December 2016, Kraig received an anonymous letter notifying him
of Rumizen’s misconduct. Kraig confronted Rumizen with the letter, and although
Rumizen initially denied the allegations, he soon acknowledged that he had been
underpaying Kraig. Rumizen and his law firm later hired an accounting firm to
audit the cases subject to the fee-sharing arrangement, and Rumizen paid restitution
to Kraig in the amount of $48,457.81—the remaining amount to which he was
entitled under their arrangement—plus $2,883.77 in lost interest. In 2018, Rumizen
and his law firm paid Kraig an additional $100,000 to settle any civil claims.
       {¶ 8} Based on this conduct, the parties stipulated and the board found that
Rumizen violated Prof.Cond.R. 8.4(c) (prohibiting a lawyer from engaging in
conduct involving dishonesty, fraud, deceit, or misrepresentation). The board also
found that Rumizen’s misconduct was sufficiently egregious to warrant a finding
that he violated Prof.Cond.R. 8.4(h) (prohibiting a lawyer from engaging in conduct
that adversely reflects on the lawyer’s fitness to practice law). See Disciplinary
Counsel v. Bricker, 137 Ohio St. 3d 35, 2013-Ohio-3998, 997 N.E.2d 500, ¶ 21.




                                         3
                            SUPREME COURT OF OHIO




       {¶ 9} We agree with the board’s findings of misconduct.
                                     Sanction
       {¶ 10} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 11} As aggravating factors, the board found that Rumizen had acted with
a dishonest and selfish motive, he had engaged in a pattern of misconduct, and he
had committed multiple offenses. See Gov.Bar R. V(13)(B)(2), (3), and (4). In
mitigation, the board found that Rumizen has a clean disciplinary record, he had
made restitution to Kraig and paid him an additional $100,000 to settle a threatened
lawsuit, he had displayed a cooperative attitude toward the disciplinary proceedings
and fully disclosed his wrongful conduct, and he had submitted substantial
character and reputation evidence, including 44 reference letters and the testimony
of two character witnesses, one of whom is a judge. See Gov.Bar R. V(13)(C)(1),
(3), (4), and (5). The board also found that Rumizen had taken full responsibility
for his actions, expressed remorse, and refrained from minimizing his conduct. The
board acknowledged that Rumizen had self-reported his misconduct to relator but
gave this fact limited weight in mitigation because the evidence suggested that
Rumizen had believed that someone else would report him if he failed to do so.
       {¶ 12} Although the parties stipulated that Rumizen’s diagnosed mental-
health disorder qualified as a mitigating factor, the board found the causal
connection between the disorder and his underlying misconduct “to be thin, at
best.” Therefore, Rumizen’s mental-health disorder does not qualify as a mitigating
factor under Gov.Bar R. V(13)(C)(7) (permitting the existence of a disorder to be
considered a mitigating factor only if certain conditions are met, including “[a]
determination that the disorder contributed to cause the misconduct”). The board
nonetheless noted that Rumizen is currently working with the Ohio Lawyers




                                         4
                                January Term, 2019




Assistance Program (“OLAP”) and that his “demonstrated sincerity and
commitment to continuing his mental health treatment is a positive factor in
assessing [his] ability to ethically practice law going forward.”
       {¶ 13} During the disciplinary proceedings, Rumizen argued in favor of a
conditionally stayed two-year suspension and cited Disciplinary Counsel v.
Pfundstein, 128 Ohio St. 3d 61, 2010-Ohio-6150, 941 N.E.2d 1180, and
Disciplinary Counsel v. Edwards, 134 Ohio St. 3d 271, 2012-Ohio-5643, 981
N.E.2d 857, in support of that proposed sanction. In Pfundstein, we imposed a
conditionally stayed one-year suspension on an attorney who neglected two matters
for the same client and then repeatedly lied to the client about the status of those
matters to conceal his neglect. In Edwards, we imposed a conditionally stayed two-
year suspension on an attorney who misappropriated $69,500 from his client trust
account over a 17-month period.
       {¶ 14} The board found—and we agree—that neither Pfundstein nor
Edwards is particularly helpful in determining the appropriate sanction in this case.
Rumizen’s misconduct is more egregious than that in Pfundstein because Rumizen
repeatedly falsified settlement documents and even forged his clients’ signatures to
essentially steal money from Kraig over a two-year period. And in Edwards, the
attorney submitted evidence establishing a direct causal connection between his
depressive symptoms and his ethical lapses. Id. at ¶ 14. Rumizen, however, failed
to present such evidence.
       {¶ 15} Instead, the board concluded that Rumizen’s actions are more
comparable to the misconduct in Disciplinary Counsel v. Pickrel, 151 Ohio St. 3d
466, 2017-Ohio-6872, 90 N.E.3d 853, Disciplinary Counsel v. Mahin, 146 Ohio
St.3d 312, 2016-Ohio-3336, 55 N.E.3d 1108, and Disciplinary Counsel v. Kraemer,
126 Ohio St. 3d 163, 2010-Ohio-3300, 931 N.E.2d 571.
       {¶ 16} Pickrel involved an attorney who knowingly overbilled a law firm
by more than $87,000 over a four-year period. The board recommended a two-year




                                          5
                             SUPREME COURT OF OHIO




suspension, with one year stayed on conditions, to help ensure the attorney’s
continued compliance with her OLAP contract. Considering her lengthy pattern of
dishonest and deceitful billing, among other factors, we accepted the board’s
recommendation. Id. at ¶ 15-17.
       {¶ 17} Mahin and Kraemer similarly involved attorneys who stole money
from their law firms, but the attorneys in those two cases also had been convicted
of felony theft offenses. Specifically, the attorney in Mahin converted $15,262 of
law-firm funds for his own personal use, and he fraudulently indorsed a client’s
name on a settlement check and then deposited those funds into his personal bank
account. The attorney in Kraemer misappropriated $7,157 in attorney fees that
belonged to his law firm. We suspended both attorneys for two years, with one
year stayed on conditions. However, we also granted them credit for the time they
had served under their interim felony suspensions, Mahin at ¶ 7; Kraemer at ¶ 15,
which, in Kraemer’s case, allowed him to immediately apply for reinstatement upon
the issuance of our final disciplinary order.
       {¶ 18} In light of this precedent, the board determined that an actual
suspension is necessary in this case. However, the board also observed that
Rumizen had submitted “strong mitigation evidence,” he had not attempted to
minimize his conduct, he had fully accepted responsibility for his actions, he had
not been convicted of a crime, and no clients had been harmed by his misconduct.
The board also emphasized that the three-member hearing panel was “impressed
by [his] demeanor and forthrightness during his testimony.” Recognizing that the
primary purpose of a disciplinary sanction is to protect the public, not to punish the
offender, the board recommended that we impose a two-year suspension, with 18
months stayed on conditions.
       {¶ 19} As the board noted, “we have consistently recognized that the
primary purpose of disciplinary sanctions is not to punish the offender, but to
protect the public.” Edwards, 134 Ohio St. 3d 271, 2012-Ohio-5643, 981 N.E.2d
6
                                 January Term, 2019




857, at ¶ 19, citing Disciplinary Counsel v. O’Neill, 103 Ohio St. 3d 204, 2004-
Ohio-4704, 815 N.E.2d 286, ¶ 53. With that purpose in mind and in consideration
of the significant mitigating evidence in this case, we conclude that the board’s
recommended sanction is appropriate.
                                     Conclusion
       {¶ 20} For the reasons explained above, Scott Andrew Rumizen is
suspended from the practice of law for two years, with 18 months stayed on the
conditions that he (1) remain compliant with his three-year OLAP contract, (2)
remain in counseling with his treating psychologist and follow all recommendations
of the psychologist, and (3) refrain from any further misconduct. If Rumizen
violates any condition of the stay, the stay will be lifted and he will serve the entire
two-year suspension. Costs are taxed to Rumizen.
                                                               Judgment accordingly.
       KENNEDY, FRENCH, FISCHER, DEWINE, and STEWART, JJ., concur.
       O’CONNOR, C.J., concurs in part and dissents in part and would impose a
two-year suspension with 12 months stayed on conditions.
       DONNELLY, J., not participating.
                                _________________
       Scott J. Drexel, Disciplinary Counsel, and Stacy Solochek Beckman,
Assistant Disciplinary Counsel, for relator.
       Koblentz & Penvose, L.L.C., Richard S. Koblentz, Bryan L. Penvose, and
Nicholas E. Froning, for respondent.
                                _________________




                                           7